Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 5, 15, 16, 19, 23, 24, drawn to a method of reprogramming a cell into a totipotent state using a DUXC family protein or a nucleic acid sequence encoding a DUXC family protein. 
Group II, claim(s) 26, 28-30, drawn to a method of making extraembryonic, mesoderm, ectoderm, endoderm, blood, neural, bone, or skin cells by making a totipotent cell made using a DUXC family protein or a nucleic acid sequence encoding a DUXC family protein and differentiating the totipotent cell. 

Group IV, claim 48, 63, drawn to a cloned embryo or animal. 
Group V, claims 49, drawn to a method of inducing a naïve cell from a primed cell using a protein containing a DUXC double homeodomain in the primed cell. 
Group VI, claim 51, drawn to a totipotent cell obtained by the method of claim 1. 
Group VII, claim 53, 61, drawn to a method of treating autoimmune disease using a totipotent cell obtained by the method of claim 1. 
Group VIII, claim 53, 61, drawn to a method of treating neurodegenerative disease using a totipotent cell obtained by the method of claim 1. 
Group IX, claim 53, 61, drawn to a method of treating cancer using a totipotent cell obtained by the method of claim 1. 
Group X, claim 53, 61, drawn to a method of treating autoimmune disease using a cell derived from the totipotent cell obtained by the method of claim 1. 
Group XI, claim 53, 61, drawn to a method of treating neurodegenerative disease using a cell derived from the totipotent cell obtained by the method of claim 1. 
Group XII, claim 53, 61, drawn to a method of treating cancer using a cell derived from the totipotent cell obtained by the method of claim 1. 


. 
Groups I, II, IV, VI-XII lack unity of invention because even though the inventions of these groups require the technical feature of making a totipotent cell by administering a DUXC family protein or nucleic acid sequence encoding a DUXC family protein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Reik (US 2016/0186207) in view of Knopp (J. Cell Science, 2016, Vol. 129, No. 20, pg 3816-3831). Babraham taught reprogramming isolated cells into totipotent cells but not using a DUXC family protein as required in claim 1. However, Knopp taught exogenous DUXC4 expression in a somatic cell de-differentiates them into stem cells. Thus it would have been obvious to those of ordinary skill in the art at the time of filing to reprogram cells into totipotent cells as described by Babraham using a nucleic acid sequence encoding DUXC4 as described by Knopp. 
Groups I, lV, and VI lack unity of invention because even though the inventions of these groups require the technical feature of a totipotent cell made by administering a DUXC family protein or nucleic acid sequence encoding a DUXC family protein, the product claim is a product-by-process and does not necessarily have to be made by the same process to arrive at a product with the same structures and functions. The DUXC family protein or nucleic acid sequence encoding the DUXC family protein is not necessarily retained by the cloned animal, the SCNT embryo, the nucleus of the 
Groups I and VII-IX lack unity of invention because Reik (2016/0186207) taught using totipotent cells to treat autoimmune disease such as arthritis, inflammatory bowel disease, et al., neurodegenerative disease, or cancer (para 107). The method of Group VII-IX requires using a product-by-process. Claim 53 does not require an active step of administering a DUXC family protein or nucleic acid or that the totipotent cell comprises an exogenous DUXC family protein or nucleic acid.  Accordingly, the totipotent cell used in the method of claim 53 does not necessarily have to be made by the same process to arrive at a totipotent cell that has the exact same structures and functions. As such, administering the totipotent cells of Reik is equivalent to administering the totipotent cells in claim 53. 
Groups I and X-XII lack unity of invention because Sanberg (7160724) taught using totipotent cells to treat autoimmune disease such as arthritis, inflammatory bowel disease, et al., neurodegenerative disease, or cancer (col. 5-6). The method of Group X-XII requires using a product-by-process. Claim 53 does not require an active step of administering a DUXC family protein or nucleic acid, that the totipotent cells comprise an exogenous DUXC family protein or nucleic acid, or that the cells derived from the totipotent cell comprise an exogenous DUXC family protein or nucleic acid.  Accordingly, the cells derived from the totipotent cells used in the method of claim 53 does not necessarily have to be made by the same process to arrive at a differentiated . 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632